On oah WN =

BRA Hh BW WWWWWWWAwWAWNHNNNNNNNN KD | S| A] =a A |S AB A Aa
OM A COON OATAAWN HAH OCODAODAN ODA NMAWNHH TOO AN OOAARWNH = OC

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 1 of 23

Julie Cavanaugh-Bill (State Bar No. 11533)
Cavanaugh-Bill Law Offices, LLC
Henderson Bank Building

401 Railroad Street, Suite 307

Elko, NV 89801

(775) 753-4357

julie@cblawoffices.org

William Falk (Utah Bar No. 16678)
2980 Russet Sky Trail

Castle Rock, CO

(319) 830-6086
falkwilt@gmail.com

Terry J. Lodge (Ohio Bar No. 29271) Pro Hac Vice Application To Be Filed
316 N. Michigan St., Suite 520

Toledo, OH 43604-5627

(419) 205-7084

tilodge50@yahoo.com

Attorneys for Reno-Sparks Indian Colony and Atsa koodakuh wyh Nuwu

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
«oO
WESTERN WATERSHEDS PROJECT, ) Case No. 3:21-cv-163-MMD-CLB
et al., )
Plaintiffs, ) INTERVENING PLAINTIFFS’
) MOTION FOR PRELIMINARY
and ) INJUNCTION

)
RENO-SPARKS INDIAN COLONY and ATSA )

KOODAKUH WYH NUWU/ PEOPLE OF RED )

MOUNTAIN )
)
Plaintiff-Intervenors, ) ORAL ARGUMENT
V. ) REQUESTED

UNITED STATES DEPARTMENT OF THE
INTERIOR, et al.,

Defendants

Nee eet ee ee Se

and

 

b
YP

 
NOOO BW DY =

oO

10

11

12

13

14

15

16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 2 of 23

LITHIUM NEVADA CORP.

Defendant-Intervenor

ed

 

Now come Intervening Plaintiffs Reno-Sparks Indian Colony (RSIC) and Atsa
koodakuh wyh Nuwu/People of Red Mountain (together “Intervening Plaintiffs”), by and
through counsel, and hereby move for a Temporary Restraining Order and Preliminary
Injunction in this matter to enjoin physical disturbance of Thacker Pass pursuant to
activities undertaken in furtherance of the Thacker Pass Lithium Mine Project (“the
Project”) Record of Decision (ROD), Plan of Operations (PoO), or Historic Properties
Treatment Plan (HPTP). The original name for Thacker Pass in the local Numic dialect
spoken by members of Plaintiff Intervenor, Atsa koodakuh wyh Nuwu/People of Red
Mountain, is “Peehee mu’huh,” and that will be used instead of Thacker Pass.

Dated this 29th day of July, 2021

By: /s/Julie Cavanaugh-Bill

Julie Cavanaugh-Bill (State Bar No. 11533)
Cavanaugh-Bill Law Offices

401 Railroad Street, Suite 307

Elko, NV 89801

(775) 753-4357

julie@cblawoffices.org

/s/ William Falk

William Falk, Esq (Utah Bar No. 16678)
(319) 830-6086

falkwilt@gmaail.com

Terry J. Lodge, Pro Hac Vice Application To Be Filed.
Terry J. Lodge, Esq. (Ohio Bar No. 29271)

316 N. Michigan St., Suite 520

Toledo, OH 43604-5627

(419) 205-7084

tilodge50@yahoo.com

Co-Counsel for Intervenors

 
A@N

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 3 of 23

MEMORANDUM OF POINTS AND AUTHORITIES

The RSIC received a letter from Defendant Bureau of Land Management (“BLM)
on July 12, 2021 denying its request for government-to-government consultation under
the National Historic Preservation Act (NHPA), section 106 while Atsa koodakuh wyh
Nuwu/People of Red Mountain received a letter on July 20, 2021 denying their request
for NHPA section 106 consultation. On June 8, in exchange for a two-week extension to
file response briefs to the Plaintiffs’ Motion for Preliminary Injunction, the BLM and
Defendant-Intervenor Lithium Nevada Corp. (“Lithium Nevada’) stipulated that no
Project area ground disturbance activities would occur before July 29, 2021. At the
Preliminary Injunction Hearing on July 21, 2021, when the BLM was asked when it
expects to issue the necessary permits to begin ground disturbance, it did not provide a
date or timeline. If the BLM plans on issuing an archaeological permit before the week
of August 23, this Court has ordered the BLM to notify it so a preliminary injunction
hearing can be heard before that issuance.

Absent an order enjoining the BLM and Lithium Nevada from physically
disturbing a massacre site, possible burial sites, and historic properties eligible for
inclusion on the National Register of Historic Properties (NRHP), BLM will permit ground
disturbance of historic properties to which Native American tribes attach cultural and
religious significance before those tribes or the public have been adequately consulted
under the NHPA. First, however, Intervening Plaintiffs establish standing.

l. The Intervening Plaintiffs Have Standing To Proceed
The Intervening Plaintiffs allege a procedural injury based on the NHPA, relying

on the APA. To establish standing, “[t]he plaintiff must have (1) suffered an injury in fact,

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 4 of 23

(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is
likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S.
Ct. 1540, 1547 (2016), as revised (May 24, 2016) (quoting Lujan v. Defs. of Wildlife, 504
U.S. 555, 560 (1992)). At this stage, standing may be judged based on the allegations
in the Intervening Plaintiffs proffered Complaint. See Susan B. Anthony List v. Driehaus,
134 S. Ct. 2334, 2342 (2014).

A plaintiff shows a procedural injury-in-fact “when a procedural requirement has
not been met, so long as the plaintiff also asserts a ‘concrete interest’ that is threatened
by the failure to comply with that requirement.” City of Sausalito v. O’Neill, 386 F.3d
1186, 1197 (9th Cir. 2004) (quoting Citizens for Better Forestry v. U.S. Dep’t of Agric..,
341 F.3d 961, 969-70 (9th Cir. 2003)). A “concrete interest’ implicated by a procedural
requirement may reflect “aesthetic, conservational, and recreational’ values and does
not need to be an economic harm. Sierra Club v. Morton, 405 U.S. 727, 738 (1972). “To
allege a cognizable procedural harm, plaintiffs must identify an injury that follows the
violation of a procedural right, which was afforded to them by statute and designed to
protect their threatened concrete interests.” Sf. Croix Chippewa Indians of Wis. v.
Salazar, 384 Fed.Appx. 7, 8 (D.C. Cir. 2010) (unreported).

The Supreme Court has stated that, while suing under the APA, the interest a
Plaintiff asserts “must be arguably within the zone of interests to be protected or
regulated by the statute that he says was violated.” Match-E-Be-Nash-She-Wish Band
v. Patchak,132 S. Ct. 2199, 2210 183 L. Ed. 2d 211 (2012) (internal citation omitted).

This test “is not meant to be especially demanding.” /d. And, the Supreme Court has

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 5 of 23

“always conspicuously included the word ‘arguably’ in the test to indicate that the benefit
of any doubt goes to the plaintiff.” /d.

NHPA’s regulations require federal agencies to provide interested members of
the public reasonable opportunity to participate in the Section 106 process. “Thus, any
member of the public who can demonstrate sufficient interest in the preservation of the
historical lands at issue falls within the zone of interests protected by the NHPA.”
Montana Wilderness Ass’n v. Fry, F.Supp 2d 1127, 1150-51 (D. Montana 2004) The
Intervening Plaintiffs have a strong interest in preserving Peehee mu’huh and the
historic properties found there.

Here, the Intervening Plaintiffs allege concrete aesthetic interests in the
enjoyment of Peehee mu’huh as a site for hunting and gathering in support of their
traditional and tribal cultures. They also suggest considerable history of their ancestors’
use, habitation and consequential tribal events having taken place in and around this
mountain pass as a significant portal through the mountain chain for animals and
people. The Intervening Plaintiffs further point to requirements related to and/or
contained within the statute and regulations of the NHPA, and allege that the BLM has
not satisfied these requirements. The threat to the Intervening Plaintiffs’ interests by the
Government's failure to satisfy the procedural requirement is clear because the
requirement directly relates to “the effect of the undertaking on the property” within the
meaning of NHPA § 402. 54 U.S.C. § 307101(e). The Intervening Plaintiffs satisfy the
first element of Article Ill standing. See Pit River Tribe v. U.S. Forest Serv., 469 F.3d
768, 779 (9th Cir. 2006) (finding injury-in-fact requirement met where plaintiffs pointed

to use of affected area and activity that will lessen enjoyment of use).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 6 of 23

The next requirement of standing is whether the injury in question is “fairly
traceable” to the conduct of the Government. Here, the Government’s conduct is failure
to take into account the effects of the mine project on Peehee mu’huh’s cultural and
historic resources, and also, to have failed to consult with affected indigenous peoples.
A claim of procedural injury affects the standing analysis, and can relax some
requirements. See Massachusetts v. E.P.A., 549 U.S. 497, 517-18 (2007). Where, as
here, claims rest on a procedural injury, “the causation and redressability requirements
are relaxed.” California ex rel. Imperial Cty. Air Pollution Control Dist. v. U.S. Dep’t of
the Interior, 767 F.3d 781, 790 (9th Cir. 2014) (quoting Cantrell v. City of Long Beach,
241 F.3d 674, 682 (9th Cir. 2001)).

The NHPA violations arise from BLM’s failure to consult and to take into account
information relevant for making a determination as to whether the mine will adversely
affect the cultural and historic resources and sites at Peehee mu’huh. And, if so, how
those effects may be avoided or mitigated. The challenged activity is not the
undertaking itself, but the process by which the effects of the undertaking are
considered and assessed.

The final standing question is whether the Intervening Plaintiffs can establish
redressability. The plaintiff must show it is likely that the injury “will be redressed by a
favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528
U.S. 167, 181 (2000). “Plaintiffs alleging procedural injury can often establish
redress[a]bility with little difficulty, because they need to show only that the relief
requested—that the agency follow the correct procedures—may influence the agency's

ultimate decision of whether to take or refrain from taking a certain action.” Salmon

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 7 of 23

Spawning & Recovery All. v. Gutierrez, 545 F.3d 1220, 1226-27 (9th Cir. 2008). That is
the circumstance here. Lithium Nevada's permit application was rushed through BLM
processing, resulting in permit issuance before the NHPA review was anywhere near
completion.

Intervening Plaintiffs’ claims, then, are redressable, and courts should not “pre-
judge the outcome of any consultations” that may take place. Tyler v. Cuomo, 236 F.3d
1124, 1134 (9th Cir. 2000). “At this point. . . it is impossible for us to know with any
degree of certainty just what the end result of the NHPA process would be,” and under
those circumstances we avoid “shortcutting the process which has been committed in
the first instance to the responsible federal agency.” /d. (quoting Vieux Carre Prop.
Owners, Residents & Assocs., Inc. v. Brown, 948 F.2d 1436, 1446-47 (5th Cir. 1991))
(noting the need to consider a range of outcomes and not merely a binary between no
change or a completely altered approach). “Whether a plaintiff has a legally protected
interest (and thus standing) does not depend on whether he can demonstrate that he
will succeed on the merits.” Louisiana Energy & Power Auth. v. Federal Energy
Regulatory Comm'n, 141 F.3d 364, 368 (D.C. Cir. 1998) (citation and internal quotation
marks omitted).

ll. Standards for Preliminary Relief

To gain preliminary injunctive relief, a plaintiff must successfully “establish that he
is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
absence of preliminary relief, that the balance of equities tips in his favor, and that an
injunction is in the public interest.” Winter v. Natural Resources Defense Council, 555

U.S. 7, 20 (2008). A plaintiff may also satisfy the first and third prongs under a “sliding

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 8 of 23

scale” approach by showing serious questions going to the merits of the case and that a
balancing of hardships tips sharply in plaintiffs favor. A/l. for fhe Wild Rockies v. Cottrell,
632 F.3d 1127, 1134-35 (9th Cir. 2011) (holding that the Ninth

Circuit's “sliding scale” approach remains valid following the Winter decision).

Ninth Circuit courts focus on the harms that will result during the full pendency of
the case while the injunction is in place when deciding whether to grant a preliminary
injunction. See League of Wilderness Defs. v. Connaughton, 752 F.3d 755, 765-66 (9th
Cir. 2014). The 9th Circuit has also clarified that “[s]erious questions need not promise a
certainty of success, nor even present a probability of success, but must involve a ‘fair
chance of success on the merits.” Republic of the Phil. v. Marcos, 862 F.2d 1355, 1362
(9th Cir. 1988) (citations omitted).

intervening Plaintiffs successfully meet all four aspects of this test. In cases
where federal agencies were found to have failed to meet the NHPA Section 106
consultation requirements for Indian tribes, those failing agencies engaged in more
efforts at consultation than the BLM, Winnemucca District Office here. So, the
Intervening Plaintiffs are likely to succeed on the merits.

In the absence of preliminary relief, an archaeological contractor will cause
irreparable harm by gouging seven, 40-meter-long, several-meter-deep trenches and
hand-dig as many as 525 holes into land hallowed by the massacre of the Intervening
Plaintiffs’ ancestors, where artifacts created by the Intervening Plaintiffs’ ancestors can
be found, and where some of the Intervening Plaintiffs’ ancestors are buried. Digging
these trenches and holes is likely to destroy artifacts and human remains. This

desecration would cause the Intervening Plaintiffs extreme emotional and spiritual

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 9 of 23

distress. See Eben and Hinkey Declarations. Also, this Court noted in its decision
granting the Intervening Plaintiffs permission to intervene that “The Tribes persuasively
argue that the digging incident to this plan will cause them irreparable harm.” (Order,
7/28/21, ECF 59 at 8).

Hence the balance of equities tips in the Intervening Plaintiffs’ favor because the
only hardship BLM and Lithium Nevada face from the Intervening Plaintiffs’ motion is a
delay in archaeological digs. If BLM is set on permitting, and Lithium Nevada is set on
constructing, a mine that will destroy a massacre site, a place where the Intervening
Plaintiffs’ ancestors survived genocide, burial sites, and artifacts, the NHPA cannot stop
it. The NHPA only requires that BLM adequately consult with Indian tribes and the
general public before permitting this destruction. Lastly, the public has a strong interest
— especially as multiple new lithium mines are proposed around the country — in federal
agencies fulfilling the consultation obligations with which Congress has burdened them.
A. The Intervening Plaintiffs Are Likely to Succeed on the Merits.

The Intervening Plaintiffs challenge BLM’s failure to complete the NHPA’s
Section 106 obligatory consultation process, as provided for at 36 Code of Federal
Regulations (CFR). Section 800, Protection of Historic Properties (2004) in issuing a
Record of Decision (ROD) for the Thacker Pass Lithium Mine Project (the Project)
without making a reasonable and good faith effort to identify Indian tribes that should
have been consulted with because they attach religious and cultural significance to
Peehee mu’huh, in contravention of 36 CFR § 800.2(c)(2)(ii)(A); without providing to
Indian tribes who attach religious and cultural significance to Peehee mu’huh a

reasonable opportunity to identify their concerns about historic properties, advise on the

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 10 of 23

identification and evaluation of historic properties, articulate their views on the
undertaking’s effects on such properties, and participate in the resolution of adverse
effects, also in contravention of 36 CFR § 800.2(c)(2)(ii)(A); without seeking and
considering the views of the public in a manner that reflects the nature and complexity
of the undertaking, in contravention of 36 CFR § 800.2(d)(1); and for issuing a ROD
before a draft Memorandum of Agreement with the Nevada State Historic Preservation
Officer (SHPO) was made available for public comment, in contravention of the 2014
BLM-SHPO State Protocol Agreement (“the Protocol”). Because of these failures, the
ROD and HPTP are invalid and will likely be set aside.

The Ninth Circuit has emphasized that federal agencies owe a fiduciary duty to
all Indian tribes, and that at a minimum this means agencies must comply with general
regulations and statutes. Pit River Tribe v. U.S. Forest Serv., 469 F.3d 768, 788 (9th
Cir. 2006). Violation of this duty to comply with NHPA requirements during the process
of reviewing and approving projects vitiates the validity of that approval and may require
that it be set aside. /d.

The National Historic Preservation Act (NHPA) obligates the Bureau of Land
Management (“BLM”), in cooperation with Indian tribes, private organizations, and
individuals, “to administer federally owned, administered, or controlled historic property
in a spirit of stewardship for the inspiration and benefit of present and future
generations...” (54 U.S.C. § 300101(3)). When the NHPA was passed, Congress
explained that the purpose of the NHPA is to remedy the dilemma that “historic

properties significant to the Nation’s heritage are being lost or substantially altered,

10

 
15

16

17

18

19

20

21

22

23

24

25

26

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 11 of 23

often inadvertently, with increasing frequency” (Montana Wilderness Ass'n v. Fry, 310
F.Supp. 2d 1127, 1151 (D. Montana, 2004) (quoting 16 U.S.C. § 470(b)(3).

36 CFR§ 800 et seq was enacted to govern implementation of NHPA’s Section

106 consultation process. 36 CFR § 800.1(a) states the purposes of the section 106
process, in pertinent part:
“The section 106 process seeks to accommodate historic preservation concerns with
the needs of Federal undertakings through consultation among the agency official and
other parties with an interest in the effects of the undertaking on historic properties,
commencing at the early stages of project planning. The goal of consultation is to
identify historic properties potentially affected by the undertaking, assess its
effects and seek ways to avoid, minimize or mitigate any adverse effects on
historic properties (emphasis added).”

§ 800.1(c) adds: “The agency official shall ensure that the section 106 process is
initiated early in the undertaking’s planning, so that a broad range of alternatives may
be considered during the planning process for the undertaking.”

§ 800.2(d)(1) describes the important role the public plays in helping federal
agencies steward historic properties and states: “The views of the public are essential to
informed Federal decision-making in the section 106 process.”

Also, § 800.2(d)(1) requires that “[t]he agency official shall seek and consider the
views of the public in a manner that reflects the nature and complexity of the
undertaking and its effects on historic properties [and] the likely interest of the public in
the effects on historic properties...”

36 CFR § 800.2(c)(2)(B)(ii) states that NHPA, Section 101(d)(6)(B) “requires the

agency official to consult with any Indian tribe or Native Hawaiian organization that

attaches religious and cultural significance to historic properties that may be affected by

11

 
10

11

12

13

14

15

16

17
18
19
20
21
22
23
24
25
26

27

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 12 of 23

an undertaking. The requirement applies regardless of the location of the historic
property.” (emphasis added)

The NHPA’s tribal “consultation requirement is not an empty formality; rather it
‘must recognize the government-to-government relationship between the Federal
Government and Indian tribes’.” Quechan Tribe of Fort Yuma Indian Reservation v. US
Dept. of Interior, 755 F.Supp.2d 1104, 1108-1109 (SD Calif. 2010) (quoting §
800.2(c)(2)(ii)(C)). “Furthermore, under § 800.2, consulting parties that are Indian tribes
are entitled to special consideration in the course of an agency's fulfillment of its
consultation obligations.” /d. at 1109.

The Reno-Sparks Indian Colony, Fort McDermitt Paiute and Shoshone Tribe,
Summit Lake Paiute Tribe, Burns Paiute Tribe of Oregon, Duck Valley Shoshone-Paiute
Tribe, Lovelock Paiute Tribe, Battle Mountain Band Colony of the Te-Moak Tribe of
Western Shoshone, Winnemucca Indian Colony, Cedarville Rancheria, Ft. Bidwell
Indian Community, Fallon Paiute-Shoshone Tribe, and the Pyramid Lake Paiute Tribe
attach religious and cultural significance to Pehee mu’huh. See Eben Declaration, {| 13.

Under § 800.2(c)(2)(B)(ii)(A),

“[t]he agency official shall ensure that consultation in the section 106 process provides
the Indian tribe...a reasonable opportunity to identify its concerns about historic
properties, advise on the identification and evaluation of historic properties,
including those of traditional religious and cultural importance, articulate its
views on the undertaking’s effects on such properties, and participate in the
resolution of adverse effects. It is the responsibility of the agency official to make a
reasonable and good faith effort to identify Indian tribes...that shall be consulted in
the section 106 process.”

§ 800.2(c)(2)(B)(ii)(A) reminds agency officials, once again, that section 106

consultation should commence early in the planning process.

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 13 of 23

The Reno-Sparks Indian Colony and all the tribes who attach religious and
cultural significance to Peehee mu’huh have been denied a reasonable opportunity to
identify their concerns about historic properties, advise on the identification and
evaluation of historic properties, articulate their views on the undertaking’s effects on
such properties, and participate in the resolution of adverse effects.

§ 800.2(c)(2)(B)(ii)(C) advises that “Consultation with an Indian tribe must
recognize the government-to-government relationship between the Federal Government
and indian tribes...[c]onsultation with Indian tribes should be conducted in a manner
sensitive to the concerns and needs of the Indian tribe...”

Consultation conducted in good faith and in a manner sensitive to the concerns
and needs of Indian tribes would have accounted for the fact that the worst pandemic in
at least 100 years was raging around the world, especially when those Indian tribes
were disproportionately affected by the COVID-19 pandemic. Many tribal offices,
including RSIC’s and Fort McDermitt’s, were closed for most of 2020.

Consultation conducted in good faith and in a manner sensitive to the concerns
and needs of Indian tribes would have also taken into account the many warnings in
federal regulations, manuals, and handbooks about how “an Indian tribe... may be
reluctant to divulge specific information regarding the location, nature, and activities
associated with [lands of religious and cultural significance to them].” § 800.4(a)(4).
And, how “knowledge of traditional cultural values may not be shared readily with
outsiders” as such information is “regarded as powerful, even dangerous” in some

societies.” See Pueblo of Sandia v. US, 50 F.3d 856, 861 (10th Cir. 1995) (quoting the

13

 
10

11

12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

30

31

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 14 of 23

National Register Bulletin No. 38 that BLM uses to evaluate Traditional Cultural
Properties.”

Originally, all of 36 CFR § 800 governed implementation of NHPA’s Section 106
consultation process, but the BLM Nevada State Office, under a National Programmatic
Agreement (NPA, 1997, as amended 2012) among BLM, the Advisory Council of
Historic Preservation (ACHP), and the National Conference of State Historic
Preservation Officers, replaced the procedures set forth in 36 CFR § 800.3 through §
800.7 with the 2014 BLM-State Historic Preservation Officer (SHPO) Protocol
Agreement (“the Protocol’).

The Protocol’s Preamble declares that the Protocol is “...designed to enhance the
participation of consulting parties, the general public and Native American tribes in the
section 106 process...” The Protocol includes this bright-line rule about public
participation, at Section V.F.4.a-b:

“4. BLM will negotiate a [Memorandum of Agreement] addressing adverse effects when

BLM and SHPO agree that the adverse effects are known prior to the approval of the
undertaking.

a. The MOA establishes BLM-SHPO concurrence regarding the resolution of
project-related adverse effects according to a [Historic Properties Treatment Plan], as
well as other stipulations and measures that may be specified in the MOA. BLM must
initiate consultation with SHPO regarding eligibility, effects, and resolution of adverse
effects with sufficient lead time to allow for development of an MOA on a schedule
meeting the undertaking’s anticipated DR or ROD. BLM will also consult with Indian
tribes and other consulting parties, as appropriate. The MOA must be signed by the
appropriate parties prior to BLM’s issuance of a DR or ROD for the undertaking.

b. Draft PAs and MOAs should be made available for public comment.” (emphasis
with original.)

Despite BLM and SHPO agreeing that adverse effects to historic properties in
Peehee mu’huh were known prior to approval of the undertaking, the MOA was not

signed by the appropriate parties prior to BLM’s issuance of the ROD. Nor were draft

14

 
10

11

12

13

14

15

16

17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 15 of 23

Programmatic Agreements or Memorandums of Agreement made available for public
comment.

Inexplicably, the Notice of Availability of the Final Environmental Impact
Statement for the Proposed Thacker Pass Project, published December 4, 2020, stated
that “[t]he BLM and Nevada SHPO recently executed a Memorandum of Agreement to
resolve adverse effects to the 57 historic properties.” But, then, the Record of Decision
contradicted the Notice of Availability and stated:

“In accordance with the requirements of Section 106 of the National Historic
Preservation Act, the BLM coordinated and consulted with the State Historic
Preservation Office (SHPO). The BLM received a letter dated Wednesday, October 7,
2020, providing the SHPO’s concurrence on the cultural resource report and finding of
adverse effect. A Memorandum of Agreement and treatment plan are being prepared,
and the BLM will continue to consult with the SHPO on the Project and treatment plan in
accordance with programmatic protocols.”

According to the ROD, the following is the extent of BLM’s “Native American
Consultation” prior to issuing the ROD:

“The BLM has been in contact with tribal governments regarding this Project from its
early stages (October 2018) and through the ensuing National Environmental Policy Act
(NEPA) process.

In December 2019, BLM sent certified letters to Fort McDermitt, Pyramid Lake, Summit
Lake, and Winnemucca Indian Colony ‘initiating formal consultation.’ These tribes are
also on the Project EIS mailing list to receive updates, and the BLM notified the tribes of
the availability of the draft EIS in July 2020. The tribes also received notification and
copies of the final EIS by certified mail in December 2020. No comments or concerns

have been raised during formal government to government consultation for the Project
by the tribes.”

15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 16 of 23

This was contradicted in a letter received by the RSIC on July 12, 2021 from
Kathleen Rehberg, Field Manager, BLM Winnemucca, Humboldt River Field Office who
stated that only the Fort McDermitt Paiute-Shoshone tribe, the Summit Lake Paiute
tribe, and the Winnemucca Indian Colony were invited to consult on the project and its
impact.

In Pueblo of Sandia v. United States, 50 F.3d 856 (10th Cir.1995), the 10th
Circuit ruled that the US Forest Service did not make a reasonable and good faith effort
to identify historic properties despite the Forest Service mailing letters to local Indian
tribes, including the plaintiff Sandia Pueblo, and to individual tribal members who were
known to be familiar with traditional cultural properties. The letters requested detailed
information describing the location of the sites, activities conducted there, and the
frequency of the activities. The Forest Service also asked tribes to provide maps of the
sites as well as provide documentation of the historic nature of the property. See Pueblo
of Sandia v. United States, 50 F.3d 856, 860 (10th Cir.1995).

In addition to mailing form letters to the tribes and individuals, Forest Service
officials also participated in meetings of the All Indian Pueblo Council and the San
Felipe Pueblo. None of the tribes or individuals provided the Forest Service with the
type of information requested in the letters and meetings. /d.

Despite the Forest Service’s efforts, the 10th Circuit ruled these efforts were not
enough to meet the reasonable effort to identify historic properties in affected areas
required by the NHPA. Of particular note the 10th Circuit stated, “The record reveals
that the Forest Service did request information from the Sandia Pueblo and other local

Indian tribes, but a mere request for information is not necessarily sufficient to constitute

16

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 17 of 23

the ‘reasonable effort’ section 106 requires.” Pueblo of Sandia v. United States, 50 F.3d
856, 860 (10th Cir.1995) Compared to the efforts of the Forest Service in Pueblo of
Sandia, the BLM, Winnemucca District Office has done even less to satisfy the
reasonable effort standard under the NHPA.

In Quechan Tribe of Fort Yuma Indian Reservation v. US Dept. of Interior, 755

F.Supp.2d 1104 (SD Calif. 2010), the BLM offered documentation of consultations with
tribes different from the plaintiffs, with other agencies, and with the public. However, the
federal district court noted:
“While this other consultation appears to be required and serves other important
purposes, it doesn’t substitute for mandatory consultation with the Quechan Tribe. In
other words, that BLM did a lot of consulting in general doesn’t show that its
consultation with the Tribe was adequate under the regulations. Indeed, [the BLM]
grouping tribes together (referring to consultation with ‘tribes’) is unhelpful: Indian tribes
aren't interchangeable, and consultation with one tribe doesn’t relieve the BLM of its
obligation to consult with any other tribe that may be a consulting party under NHPA.”
Quechan Tribe of Fort Yuma Indian Reservation v. US Dept. of Interior, 755 F.Supp.2d
1104, 1118 (SD Calif. 2010)

The Quechan Tribe court also stated: “...the BLM’s communications are replete
with recitals of law (including Section 106), professions of good intent, and solicitation to
consult with the Tribe. But mere pro forma recitals do not, by themselves, show BLM
actually complied with the law. /d.

BLM and Lithium Nevada will likely try to lump all the tribes together and insist
that contact with two or three tribes is sufficient. However,, federal courts have ruled
“[cJontact, of course, is not consultation, and ‘consultation with one tribe doesn’t relieve
the [agency] of its obligation to consult with any other tribe.” Standing Rock Sioux Tribe

v. U.S. Army Corps of Engineers, 205 F.Supp.3d 4, 32 (D. DC 2016) (citing Quechan

Tribe of Fort Yuma Indian Reservation v. U.S. Dep't of Interior, 755 F.Supp.2d 1104,

17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 18 of 23

1112, 1118 (S.D.Cal. 2010)). Lithium Nevada, in its Opposition to the Intervening
Plaintiffs’ Motion to Intervene claimed that the BLM engaged in government-to-
government consultation with the Fort McDermitt Tribe beginning in 2018. But this is
contradicted by the July 12 Rehberg letter to RSIC which says NHPA consultation for
the Project “opened in January 2020 and closed November 5, 2020.” Even if this is true,
the Fort McDermitt Tribe is only 1 of many tribes BLM should have consulted with.

The only so-called consultations the BLM can demonstrate for the Thacker Pass
project are mere pro forma recitals, requests for information, and feeble attempts at
contacting a fraction of the number of tribes who attach religious and cultural
significance to Peehee mu’huh. Because of this, the Intervening Plaintiffs are likely to
succeed on the merits.

B. The BLM’s Failure to Follow NHPA Regulations Is Irreparable Harm

In the absence of preliminary relief, the Intervening Plaintiffs are likely to suffer
irreparable harm. As previously discussed in the standing section of this Memorandum,
the harm is in the form of procedural injury -- but it is procedural injury infused with
damage to culture, religious practices, personal and collective history and tradition.

For instance, he Thacker Pass Project Area encompasses a massacre site. This
massacre is how Peehee mu’huh got its name. Peehee mu’huh means “rotten moon” in
English. The Intervening Plaintiffs’ oral histories describe an event where Paiute hunters
went away from Peehee mu’huh to hunt and, when the hunters returned, they found
their loved ones massacred with their intestines strewn and rotting across the sage
brush in a part of the Pass shaped like a crescent moon. Because they were massacred

there, the flesh, blood, and bones of the Intervening Plaintiffs’ ancestors are physically

18

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 19 of 23

resting place of the Intervening Plaintiffs’ murdered ancestors is a desecration of the
highest order and would irreparably harm them. This Court observed, when granting
the Intervening Plaintiffs permission to intervene that “The Tribes persuasively argue
that the digging incident to this plan will cause them irreparable harm.” (Order, 7/28/21,
ECF 59 at 8).

intervening Plaintiffs, other Indian tribes who attach religious and cultural
significance to Peehee mu’huh, and the general public all had a right to meaningful
consultation before the ROD was issued by the BLM, under the NHPA Section 106
process. Allowing the BLM and Lithium Nevada to proceed under this invalid ROD
without the BLM’s fulfillment of Section 106 obligations is irreparable harm.

BLM and its permittees often claim that they will backfill test-pits and other holes
upon completion of data collection. But even if BLM plans on backfilling the trenches
and holes, there could be human remains and artifacts below the ground surface. The
excavators and shovels could harm the very human remains and artifacts the
archaeologists would be looking for.

C. The Intervening Plaintiffs’ Interest In Participating in NHPA Consultation

Outweighs BLM’s and Lithium Nevada’s Interest Proceeding with the

Project

The balance of equities favors the Intervening Plaintiffs. For the BLM and Lithium
Nevada, the most serious possible injury that could be caused by a preliminary
injunction order is a temporary delay in the Project's operations. The BLM and Lithium
Nevada may argue that the public has an economic interest in mine, but the Intervening

Plaintiffs echo the Plaintiffs’ invocation of S.E. Alaska Conservation Council v. U.S.

20

 
10

14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 20 of 23

Army Corps of Engineers, 472 F.3d 1097, 1011 (9th Cir.) where the Ninth Circuit
minimized the hardship caused by temporary delays in construction activities:
“Although the public has an economic interest in the mine, there is no reason to believe
that the delay in construction activities caused by the court’s injunction will reduce
significantly any future economic benefit that may result from the mine's operation.”

In fact, pausing right now so that BLM can adequately consult with Indian tribes before
the Project would destroy land sacred to the tribes, might actually improve economic
benefits in the future as socially-conscious investors shy away from projects accused of
violating Native American rights.

For the Intervening Plaintiffs, however, the desecration performed by heavy
machinery digging seven trenches and hand shovels digging as many as 525 holes
cannot be undone once it begins. The destruction caused by trenching and digging are
likely to restrict the Intervening Plaintiffs’ ability to suggest alternatives to avoid,
minimize, or mitigate the Project's adverse effects on historic properties. It’s possible,
too, that inadvertent destruction of cultural resource sites, burial sites, human remains,
and artifacts is used as an excuse to justify mitigation measures that are less sensitive
to the concerns of Native people.

D. The Public Has A Strong Interest In Meaningful Consultation To Preserve
Historic Properties

Granting preliminary relief to the Intervening Plaintiffs so that the BLM can
adequately consult with RSIC, Atsa koodakuh wyh Nuwu/People of Red Mountain, other
Indian tribes, and the general public benefits the public more than allowing the BLM to
get away with shirking its responsibilities under the NHPA. The public has a strong

interest in having federal administrative agencies follow the consultation regulations .

21

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 21 of 23

Even after centuries of genocide and racism, the NHPA does not give Indian tribes the
power of consent to stop federal agencies and archaeological firms working for mining
corporations from impairing their traditional lands. At the very least, the federal agencies
must be required to follow regulations that only burden them with hearing Indian tribes’
concerns before they begin the impairment. It’s not completely just that federal agencies
are required only to listen to their Native victims before they destroy their land. Bult, it is
the law.
ill. No Bond Is Necessary in the Case

In order to obtain a preliminary injunction, a plaintiff may be required to post a
bond as the court deems proper. Fed. R. Civ. P. 65(c). “The court has discretion to
dispense with the security requirement, or to request a mere nominal security, where
requiring security would effectively deny access to judicial review.” Cal. ex rel. Van De
Kamp v. Tahoe Reg’! Plan Agency, 766 F.2d 1319, 1325-26 (9th Cir. 1985). In Cal. ex
rel. Van De Kamp v. Tahoe Reg’l Plan Agency, the court did not require a bond where
the plaintiffs were public interest organizations seeking to protect the environment.
Atsa koodakuh wyh Nuwu/People of Red Mountain is composed of members belonging
to one of the poorest tribes in the nation. They seek to protect their ancestral lands and
ensure that the BLM follows the NHPA regulations. They have a very limited capacity to
post a bond. RSIC also seeks to protect lands religiously and culturally important to it. It
is also trying to help BLM follow the NHPA regulations, in part so that BLM does not
establish a pattern of ignoring consultation requirements across Indian Country.
Anything more than a nominal bond would be very difficult for the Intervening Plaintiffs

to post and would effectively deny their access to judicial review.

22

 
—_
OO ON OAK WN =

WAWWNNNNNNNMNNNNHA FH BFHtrFr-a-
ONMAOWOAN DOA WNHA COON OAARWDHD =

34

35
36
37
38
39
40
A1
42
43
44

 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 22 of 23

Respectfully submitted this 29th day of July, 2021.

By: /s/Julie Cavanaugh-Bill

Julie Cavanaugh-Bill (State Bar No. 11533)
Cavanaugh-Bill Law Offices

Henderson Bank Building

401 Railroad Street, Suite 307

Elko, NV 89801

(775) 753-4357

julie@cblawoffices.org

William Falk, Esq (Utah Bar No. 16678)
2980 Russet Sky Trail

Castle Rock, CO 80101

(319) 830-6086

falkwilt@gmaail.com

Terry J. Lodge, Esq. (Ohio Bar No. 29271), Pro Hac Vice
Application To Be Filed

316 N. Michigan St., Suite 520

Toledo, OH 43604-5627

(419) 205-7084

tjlodgeSO0@yahoo.com

Co-Counsel for Intervenors

CERTIFICATE OF SERVICE
I hereby certify that on July 29, 2021, I filed the foregoing using the United States

District Court CM/ECF, which caused all counsel of record to be served electronically.

By: /s/Julie Cavanaugh-Bill
Julie Cavanaugh-Bill (State Bar No. 11533)

23

 
 

Case 3:21-cv-00080-MMD-CLB Document 45 Filed 07/29/21 Page 23 of 23

24

 
